915 So.2d 245 (2005)
DEPARTMENT OF CHILDREN AND FAMILIES, Petitioner,
v.
W.J.R., A Child, Respondent.
No. 5D05-2843.
District Court of Appeal of Florida, Fifth District.
December 2, 2005.
*246 Ralph J. McMurphy, Department of Children and Families, Wildwood, for Petitioner.
No Appearance for Respondent.
SHARP, W., J.
The Department of Children and Family Services (DCF) seeks certiorari review of an order which adjudicated W.J.R., a minor, incompetent to proceed in a juvenile delinquency case, and which committed the minor to DCF for competency restoration. DCF points out that it was not properly served or given notice nor allowed to participate in a meaningful manner in the disposition of W.J.R., contrary to section 985.223(1)(a), Florida Statutes.[1] We ordered respondent to show cause why this petition should not be granted, but no response has been filed.
In Department of Children and Families v. J.F.C., 901 So.2d 417 (Fla. 5th DCA 2005), this court quashed a juvenile commitment order in a similar case, because it had been entered without prior notice to DCF. We held that notice to DCF and permitting DCF to participate in a meaningful way in a competency proceeding involving a minor, prior to disposition resulting in commitment to DCF, was mandated under section 985.223(1)(a), Florida Statutes.
Accordingly, we quash the commitment order and remand for further proceedings.
Petition for Writ of Certiorari GRANTED; Order QUASHED; REMANDED.
PLEUS, C.J. and PALMER, J., concur.
NOTES
[1]  The commitment order under review was instigated by a motion filed by the State Attorney, stipulated to by W.J.R.'s attorney, to adjudicate W.J.R. incompetent and commit him to DCF. The certificate of service indicates a copy of the motion was served by mail on DCF on August 3, 2005. The trial court rendered the order on August 4, 2005, and the certificate of service indicates a copy of the order was mailed to DCF on August 5, 2005. Obviously DCF was not given timely notice prior to the commitment of W.J.R. nor a meaningful chance to participate in the proceedings.